                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 1 of 15




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   DOTSTRATEGY CO., individually and on
                                       behalf of all others similarly situated,
                                  11                                                           No. C 20-00170 WHA
                                                       Plaintiff,
                                  12
Northern District of California




                                                v.
 United States District Court




                                  13                                                           ORDER GRANTING PLAINTIFF’S
                                       FACEBOOK INC.,                                          MOTION FOR LEAVE TO AMEND
                                  14
                                                       Defendant.
                                  15

                                  16
                                                                               INTRODUCTION
                                  17
                                             This putative class action alleges that defendant’s representations regarding advertising
                                  18
                                       on its social media platform were deceptive and fraudulent in violation of California’s Unfair
                                  19
                                       Competition Law. A prior order granted defendant’s motion to dismiss plaintiff’s first
                                  20
                                       amended complaint. Plaintiff now moves for leave to file its second amended complaint. The
                                  21
                                       main issue presented here is whether or not a reasonable advertiser would understand
                                  22
                                       Facebook’s representation that it would not charge advertisers for “clicks that are determined
                                  23
                                       to be invalid” to mean that Facebook would not charge — or refund — advertisers for clicks
                                  24
                                       made by fake accounts, if at all, which Facebook identifies and removes from its platform for
                                  25
                                       violating its authenticity policies. This order finds, at least at this early stage, plaintiff has pled
                                  26
                                       sufficient facts to support such a theory. Moreover, the proposed complaint has cured the
                                  27

                                  28
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 2 of 15




                                   1   deficiency identified previously. Accordingly, to the extent stated herein, plaintiff’s motion is

                                   2   GRANTED.

                                   3                                            STATEMENT

                                   4        Plaintiff dotStrategy Co., a marketing company ran by its sole-member Bill Doshier,

                                   5   brought this putative class action under all three prongs of California’s Unfair Competition

                                   6   Law — California Business and Professions Code Sections 17200, et seq. — alleging that

                                   7   Facebook Inc. made false and/or misleading statements about advertising on Facebook.

                                   8        This action was originally brought in Arkansas state-court before ultimately landing here.

                                   9   The original complaint brought there contained Arkansan state law claims only. Plaintiff

                                  10   amended its complaint when this action was transferred here, dropping all the state law claims,

                                  11   including breach of contract, adding instead claims under Section 17200 (Dkt. No. 71).

                                  12   Facebook then filed a motion to dismiss, arguing that dismissal was warranted on several
Northern District of California
 United States District Court




                                  13   grounds.

                                  14        In a previous order, we first determined that the waiver provision in the parties’ judicially

                                  15   noticed contract (i.e., Facebook’s self-serve ad terms) was unenforceable because thirty days

                                  16   was too short a time to bring a claim. Moving on to the merits, that order granted Facebook’s

                                  17   motion to dismiss on the ground that the complaint had not sufficiently alleged reliance on the

                                  18   specific Facebook representation that was the crux of plaintiff’s claims: that advertisers would

                                  19   “not be charged for clicks that are determined to be invalid” (Dkt. No. 89). Finding that

                                  20   plaintiff had not adequately pled reliance, that order did not reach the other grounds raised by

                                  21   Facebook, but instructed plaintiff to consider them if it sought leave to amend. Plaintiff then

                                  22   filed its current motion for leave to file its second amended complaint (Dkt. No. 95).

                                  23        Now, on to the facts alleged in the proposed complaint. Plaintiff began advertising on

                                  24   Facebook in 2013 through 2018. Facebook charges advertisers based on the number of clicks

                                  25   and/or impressions made to their ads. Facebook offers targeted advertising and allows

                                  26   advertisers to customize their ad campaigns to achieve their specific needs. So, for instance,

                                  27   Facebook’s ad service allows advertisers to choose what kind of demographic they want their

                                  28   ads displayed to (e.g., age and location).
                                                                                       2
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 3 of 15




                                   1        A previous order took judicial notice of Facebook’s self-serve ad terms, which all

                                   2   advertisers are required to agree to before being able to place ads on Facebook. In the original

                                   3   complaint filed in Arkansas state-court, plaintiff alleged to having read this agreement (Dkt.

                                   4   No. 1). As relevant here, that agreement provided (See Decl. Simonsen, Exh. 1 at 1–2):

                                   5                When serving your ad, we use best efforts to deliver the ads to the
                                                    audience you specify or to achieve the outcome you select, though
                                   6                we cannot guarantee in every instance that your ad will reach its
                                                    intended target or achieve the outcome you select[.]
                                   7
                                                    We do not guarantee the reach or performance that your ads will
                                   8                receive, such as the number of people who will see your ads or the
                                                    number of clicks your ads will get.
                                   9
                                                                            *       *       *
                                  10                We cannot control how clicks are generated on your ads. We have
                                                    systems that attempt to detect and filter certain click activity, but
                                  11                we are not responsible for click fraud, technological issues, or
                                                    other potentially invalid click activity that may affect the cost of
                                  12                running ads.
Northern District of California
 United States District Court




                                  13
                                            On the other hand, from 2013 through the present, the proposed complaint alleges that
                                  14
                                       Facebook’s Business Help Center page represented that advertisers would “not be charged for
                                  15
                                       clicks that are determined to be invalid.” More specifically, Facebook stated that (Prop.
                                  16
                                       Compl. ¶ 9 n.8):
                                  17
                                                    If we detect or are alerted to suspicious or potentially invalid click
                                  18                activity, a manual review is performed to determine the nature of
                                                    the activity. You will not be charged for clicks that are determined
                                  19                to be invalid.
                                  20        Facebook defines “invalid clicks” as “[c]licks from people that do not indicate a genuine

                                  21   interest in the ad or show signs of ad testing. This includes repetitive or accidental clicks or

                                  22   visits from the Facebook corporate network” and “[c]licks generated through prohibited means,

                                  23   such as fake accounts, bots, scrapers, browser add-ons or other methods that don’t follow

                                  24   Facebook’s Terms” (ibid.). Indeed, Facebook’s terms of service and authenticity policy

                                  25   requires users to use their “real identities.” Fake accounts thus violate Facebook’s policies.

                                  26        Furthermore, the proposed complaint also quotes a myriad of other Facebook statements

                                  27   that is alleges are also false and misleading. Listing several here is illustrative of the whole (id.

                                  28   at ¶¶ 42–58):
                                                                                        3
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 4 of 15




                                   1                    •   “Connect with people. Ads help you reach the right
                                                            people.”
                                   2
                                                        •   “On Facebook, you’ll only pay to reach the right people
                                   3                        who’ll love your business.”
                                   4                    •   “Facebook is a community where everyone uses the name
                                                            they go by in everyday life. This makes it so that you
                                   5                        always know who you’re connecting with.”
                                   6                    •   “Facebook can help you reach all the people who matter
                                                            most to your business.”
                                   7
                                                        •   “Facebook ads are optimized to help you get more people
                                   8                        to visit your website or increase conversion.”
                                   9                    •   “Your business is for your customers. Built relationships
                                                            with them, reach new people and drive sales using
                                  10                        Facebook.”
                                  11                    •   “Drive people to your website with one click from the most
                                                            engaging place on Facebook.”
                                  12
Northern District of California




                                                        •   “Find new customers. Boost sales. Facebook can help you
 United States District Court




                                  13                        meet your business goals.”
                                  14                    •   “Meet the people who will love your business.”
                                  15
                                            The proposed complaint alleges that Bill Doshier, plaintiff’s managing member, read and
                                  16
                                       reviewed all of the statements quoted in the proposed complaint prior to deciding to start
                                  17
                                       advertising on Facebook in 2013, as well as prior to placing ads every year thereafter through
                                  18
                                       2018 (id. at ¶¶ 44, 47, 50, 53, 56, 59). Facebook’s representations are false and misleading, the
                                  19
                                       proposed complaint alleges, because (id. at ¶ 45) (emphasis added):
                                  20
                                                    Facebook not only charged Plaintiff and class members to reach
                                  21                new people, connect with people, drive people to its website, and
                                                    find new customers; Facebook also charged for invalid clicks,
                                  22                which includes “[c]licks generated through prohibited means, such
                                                    as fake accounts, bots, scrapers, browser add-ons or other methods
                                  23                that don’t follow Facebook Terms.” When Facebook determined
                                                    those clicks were generated through prohibited means, it failed
                                  24                to provide a refund to Plaintiff and class members. Additionally,
                                                    Plaintiff reasonably believed that because Facebook requires
                                  25                “everyone to provide their real names” it would not be charged for
                                                    advertising that interacted with fake accounts.
                                  26
                                            Over and above alleging that Facebook charged plaintiff for clicks that Facebook
                                  27
                                       determined to be invalid, the proposed complaint also alleges that Facebook does not
                                  28
                                                                                      4
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 5 of 15




                                   1   retroactively refund advertisers for clicks that may have been generated by accounts that

                                   2   Facebook later determines to be fake and removes from its platform. Specifically, the

                                   3   proposed complaint alleges that (id. at ¶ 17) (emphasis added):

                                   4                if Facebook charges and is paid by a user for an impression that is
                                                    delivered to, or an action that is generated through, an account
                                   5                Facebook determines to be fake, it does not refund the money
                                                    paid by the user for their campaign. Indeed, when accounts are
                                   6                removed from the Platform for failing to follow Facebook’s
                                                    authenticity policy, they are not audited to refund advertisers who
                                   7                were charged for clicks that were either generated by or through
                                                    these accounts while these accounts were violating Facebook
                                   8                Terms. The absence of any such audit constitutes willful
                                                    blindness and cannot shield Facebook from civil liability.
                                   9                Facebook cannot claim that because it failed to make an effort to
                                                    determine if accounts removed from the Platform for violating
                                  10                Facebook’s Terms regarding Facebook’s authenticity policy
                                                    interacted with advertising, it therefore escapes liability; Facebook
                                  11                never determined any clicks from such accounts to be invalid.
                                  12        In 2018, plaintiff conducted a random survey that examined seventy of the Facebook
Northern District of California
 United States District Court




                                  13   accounts that had clicked its ads from 2013 to 2018, and for which Facebook had charged it

                                  14   for. Plaintiff looked for certain “red flags” which it alleges are indicative of inauthentic

                                  15   accounts, such as a user’s profile picture, the veracity of a user’s stated personal information,

                                  16   and whether or not a user has Facebook friends in his or her purported locality (id. at ¶¶ 70,

                                  17   72–85). Based on the results of said survey, plaintiff alleges that between 2013 and 2018,

                                  18   Facebook charged it for clicks that were made by thirteen different fake accounts. These

                                  19   accounts violated Facebook’s terms of service and authenticity policy “because they fail[ed] to

                                  20   use the person’s real identity and fail[ed] to provide accurate information” (id. at ¶ 71).

                                  21   Plaintiff alleges that Facebook has since deleted eight of these thirteen accounts from its

                                  22   platform “likely for violations of its ‘authenticity policy’” — though the remaining five

                                  23   purportedly fake accounts still exist on Facebook’s platform (id. at ¶ 86).

                                  24        As a result of Facebook’s allegedly deceptive conduct, plaintiff alleges that it “paid for

                                  25   ads for which it would not have agreed to pay anything at all had it known the truth about

                                  26   Facebook’s misconduct” (id. at ¶ 112).

                                  27        Based on these facts, plaintiff moves for leave to amend. Facebook opposes. It does not

                                  28   dispute that the proposed complaint now adequately pleads reliance. Rather, Facebook offers
                                                                                        5
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 6 of 15




                                   1   two reasons for why it contends the proposed complaint remains deficient. Facebook first

                                   2   argues that no reasonable consumer could have been misled by its allegedly false and/or

                                   3   misleading statements, particularly, in light of the contractual disclaimers in the self-serve ad

                                   4   terms; and second that the proposed complaint has failed to allege economic injury sufficient to

                                   5   confer standing to sue under Section 17200 (Dkt. No. 97). This order disagrees, as now

                                   6   discussed.

                                   7                                             ANALYSIS

                                   8        Leave to amend should be freely given “when justice so requires.” Rule 15(a). Though

                                   9   this policy favoring amendment “should be applied with extreme liberality,” courts commonly

                                  10   consider the following factors when assessing motions for leave to amend: (1) bad faith; (2)

                                  11   undue delay; (3) prejudice to the opposing party; (4) futility of amendment; and (5) whether

                                  12   the plaintiff has previously amended the complaint. DCD Programs, Ltd. v. Leighton, 833
Northern District of California
 United States District Court




                                  13   F.2d 183, 186 (9th Cir. 1987).

                                  14        Bad faith, undue delay, and prejudice are not raised by Facebook. The only issue is

                                  15   futility — i.e., whether the proposed complaint states a claim for relief under Section 17200.

                                  16   Given that plaintiff’s claims under all three prongs of Section 17200 “are all grounded in fraud,

                                  17   the [proposed complaint] must satisfy the traditional plausibility standard of Rule 8(a) and

                                  18   12(b)(6), as well as the heightened pleading requirements of Rule 9(b).” Davidson v.

                                  19   Kimberly-Clark Corp., 889 F.3d 956, 964 (9th Cir. 2018) (citation omitted). In other words,

                                  20   plaintiff must plead enough facts — with sufficient particularity to give defendant fair notice of

                                  21   the specific fraudulent conduct against which it must defend — that amount to a plausible

                                  22   claim for relief. See Bly-Magee v. California, 236 F.3d 1014, 1018 (9th Cir. 2001); see also

                                  23   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                  24        The overarching issue presented in this suit is whether or not Facebook’s representations

                                  25   concerning its charging practices would have created in a reasonable advertiser the belief that

                                  26   once Facebook determines and removes an account for violating its authenticity policies (e.g.,

                                  27   a fake account), Facebook would then perform an audit to refund advertisers for any invalid

                                  28   clicks that that account may have made, and for which Facebook had charged advertisers for.
                                                                                       6
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 7 of 15




                                   1   Facebook’s specific arguments are merely derivatives of this larger issue and are different

                                   2   sides of the same coin.

                                   3         This order finds that whether or not a reasonable advertiser would have been misled by

                                   4   Facebook’s statements is a question of fact not suitable for resolution on a motion to dismiss.

                                   5   See Williams v. Geber Prods. Co., 552 F.3d 934, 938–39 (9th Cir. 2008) (“[W]hether a

                                   6   business practice is deceptive will usually be a question of fact not appropriate for decision on”

                                   7   a motion to dismiss). At this stage, plaintiff has alleged sufficient facts plausibly supporting its

                                   8   theory that a reasonable advertiser could be misled by Facebook’s statements, at least if these

                                   9   allegations are accepted as true. This order now addresses the specifics of the parties’

                                  10   arguments.

                                  11         1.      REASONABLE CONSUMER TEST.
                                  12         Facebook offers several arguments as to why a reasonable consumer would not be misled
Northern District of California
 United States District Court




                                  13   by its statements. See Williams, 552 F.3d at 938 (noting that Section 17200 claims “are

                                  14   governed by the reasonable consumer test” (internal quotation marks omitted)). Under this

                                  15   standard, a plaintiff “must show that members of the public are likely to be deceived. Ibid.

                                  16   (citations and quotations omitted). Each of Facebook’s arguments are addressed in turn.

                                  17                 A.      FACEBOOK’S CONTRACTUAL DISCLAIMERS DO NOT
                                                             PRECLUDE PLAINTIFF’S SECTION 17200 CLAIMS.
                                  18
                                             Facebook first contends that its self-serve ad terms, which plaintiff had ostensibly alleged
                                  19
                                       to have read in its original complaint filed in Arkansas state-court, foreclose plaintiff’s Section
                                  20
                                       17200 claims. In particular, Facebook points to language therein stating that it is “not
                                  21
                                       responsible for click fraud . . . or other potentially invalid click activity that may affect the cost
                                  22
                                       of running ads.” Facebook argues that a reasonable advertiser cannot read both this term and
                                  23
                                       the allegedly misleading statement on its Business Help Center and still believe that Facebook
                                  24
                                       would refund him for invalid clicks generated by accounts Facebook later determined to be
                                  25
                                       fake. In other words, Facebook asserts that the language in the contract contradicts plaintiff’s
                                  26
                                       interpretation of Facebook’s representations, precluding plaintiff’s theory of deception. Not
                                  27
                                       so.
                                  28
                                                                                         7
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 8 of 15




                                   1        As a preliminary matter, Facebook’s reliance on plaintiff’s original complaint, at this

                                   2   stage, is misplaced. That is because once a complaint is amended, it supersedes the former

                                   3   complaint, rendering it of “no legal effect.” Williams v. County of Alameda, 26 F.Supp.3d 925,

                                   4   936 (N.D. Cal. Feb. 10, 2014) (Judge Sandra Armstrong). When plaintiff filed its first

                                   5   amended complaint in April 2020 (Dkt. No. 71), therefore, the original complaint became

                                   6   “non-existent.” Desai v. Deutche Bank Sec. Ltd., 573 F.3d 931, 936 n.5 (9th Cir. 2009). Thus,

                                   7   “[w]hile prior pleadings may be admissible in evidence against the pleader, the Court is bound

                                   8   to accept as true allegations in the operative pleading on a motion to dismiss, and generally

                                   9   cannot consider evidence outside the pleadings without converting a motion to dismiss into a

                                  10   motion for summary judgment.” Williams, 26 F.Supp.3d at 936 (internal citations omitted).

                                  11        Moreover, stating that Facebook is not “responsible for click fraud” is ambiguous, as it

                                  12   does not clearly exclaim liability for clicks here at issue. Stating that it is not “responsible” for
Northern District of California
 United States District Court




                                  13   click fraud is not the same as saying it is not liable for them. A reasonable advertiser could

                                  14   construe the former to mean that Facebook itself is not perpetuating any click fraud. In any

                                  15   event, our court of appeals “has recognized that a UCL fraud claim can be based on misleading

                                  16   representations in a solicitation even when the plaintiff later signed a contract with provisions

                                  17   contradicting the earlier falsehoods.” DotStrategy Co. v. Twitter Inc., 2020 WL 4465966, at *5

                                  18   (N.D. Cal. Aug. 3, 2020) (Judge Charles Breyer) (citing Rubio v. Capital One Bank, 613 F.3d

                                  19   1195, 1204–06 (9th Cir. 2010)). Thus, while inserting language in a contract contradicting the

                                  20   terms of a solicitation may shield Facebook from breach of contract, it does not by itself shield

                                  21   Facebook from a Section 17200 claim. “The question, then, is not whether [Facebook’s]

                                  22   contractual terms corrected the false statements in its advertising, but whether dotStrategy’s

                                  23   reliance on the false advertising was reasonable even in light of the contractual disclaimers.”

                                  24   Twitter, 2020 WL 4465966, at *5 (citation omitted). “California courts . . . have recognized

                                  25   that whether a business practice is deceptive will usually be a question of fact not appropriate

                                  26   for decision on demurrer.” Williams, 552 F.3d at 938. In short, even assuming plaintiff read

                                  27   the disclaimers in the self-serve ad terms, it cannot be said that its reliance was unreasonable as

                                  28   a matter of law. For now, taking plaintiff’s allegations as true, it has alleged sufficient facts
                                                                                        8
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 9 of 15




                                   1   explaining how a reasonable advertiser could, at the very least, be misled by Facebook’s

                                   2   statements, as discussed in detail below.

                                   3                B.      WHETHER PLAINTIFF HAS ALLEGED FALSITY AND/OR
                                                            DECEPTION.
                                   4
                                            Facebook contends that plaintiff has failed to allege facts showing that Facebook’s
                                   5
                                       representations are in any way false. To start, Facebook is incorrect to the extent that it argues
                                   6
                                       that only facially untrue statements can serve as the basis of a Section 17200 claim. Indeed,
                                   7
                                       “[t]he California Supreme Court has recognized that [Section 17200] prohibit[s] not only
                                   8
                                       advertising which is false, but also advertising which[,] although true, is either actually
                                   9
                                       misleading or which has a capacity, likelihood or tendency to deceive or confuse the public.”
                                  10
                                       Williams, 552 F.3d at 938 (citations and quotations omitted).
                                  11
                                            Next, Facebook argues that not issuing a refund cannot serve as the basis for falsity
                                  12
Northern District of California




                                       because none of its alleged misrepresentations explicitly utter the word ‘refund.’ True,
 United States District Court




                                  13
                                       Facebook’s representations do not explicitly state that a refund would be provided. But a
                                  14
                                       refund is implied. As the proposed complaint alleges: a reasonable advertiser would
                                  15
                                       understand “that it would not be charged — or would be offered a refund — for interactions
                                  16
                                       Facebook knew involved invalid clicks such as ‘[c]licks generated through prohibited means,
                                  17
                                       such as fake accounts, bots, scrapers, browser add-ons or other methods that don’t follow
                                  18
                                       Facebook Terms’ ” (Prop. Compl. ¶ 62). See also Twitter, 2020 WL 4465966, at * 3
                                  19
                                       (dismissing Twitter’s identical argument regarding a comparable representation).
                                  20
                                            Moreover, Facebook tries to drive a wedge in plaintiff’s theory of liability by drawing a
                                  21
                                       distinction between fake accounts and invalid clicks. It argues that plaintiff has not alleged
                                  22
                                       facts demonstrating that its promise to not charge advertisers “for clicks that are determined to
                                  23
                                       be invalid” is anything other than true. Again, the main statement at issue is the following:
                                  24
                                                    If we detect or are alerted to suspicious or potentially invalid click
                                  25                activity, a manual review is performed to determine the nature of
                                                    the activity. You will not be charged for clicks that are determined
                                  26                to be invalid.
                                  27        Reading this statement narrowly, Facebook argues that it only promised not to charge for

                                  28   “clicks” that it determines to be invalid if and when it detects or is alerted to suspicious “click
                                                                                        9
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 10 of 15




                                   1   activity,” not that it would perform an audit every time it detects and removes a fake account

                                   2   from its platform to check for any potentially invalid click activity made by those accounts and

                                   3   retroactively initiate refunds to advertisers that may have paid for interactions with such fake

                                   4   accounts. Though this order observes and appreciates the distinction drawn by Facebook, it

                                   5   nevertheless finds that plaintiff has alleged plausible claims based on both theories, at least if

                                   6   its allegations are accepted as true.

                                   7        First, the proposed complaint specifically alleges that Facebook charged it and other

                                   8   advertisers for invalid clicks, which Facebook does not initiate refunds for even after

                                   9   determining that they are invalid — such as clicks by fake accounts and/or bots (see Prop.

                                  10   Compl. ¶ 45). Facebook’s contention that the proposed complaint has not alleged facts

                                  11   “suggesting that Facebook detected or was alerted to suspicious or potentially invalid click

                                  12   activity relating to plaintiff’s ads, performed a manual review of that activity, determined the
Northern District of California
 United States District Court




                                  13   clicks to be invalid, but nevertheless charged plaintiff for them anyway” simply ignores

                                  14   allegations therein (Opp. 7). Thus, even under Facebook’s narrow construction, plaintiff has

                                  15   sufficiently pled facts that, taken as true, render Facebook’s statement false.

                                  16        Second, a reasonable advertiser might also reasonably believe that once Facebook

                                  17   determines an account is fake, Facebook would be “alerted to suspicious or potentially invalid

                                  18   click activity” and thus would conduct a “manual review” to determine the nature of the

                                  19   activity — i.e., whether or not Facebook charged advertisers for clicks by that fake account.

                                  20   How rigorous and how far reaching the manual review must be need not be decided on this

                                  21   motion.

                                  22        Facebook’s counsel’s narrow construction of the statement here at issue during oral

                                  23   argument, ignores the principle that whether or not an advertising is false or misleading is

                                  24   analyzed from the perspective of a reasonable consumer, not from the perspective of an

                                  25   attorney splitting hairs. See Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995) (“[T]he

                                  26   false or misleading advertising and unfair business practices claim must be evaluated from the

                                  27   vantage of a reasonable consumer.” (citation omitted)). At this stage, plaintiff has alleged

                                  28   ample facts that, if true, plausibly demonstrate a probability that a significant portion of
                                                                                       10
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 11 of 15




                                   1   advertisers, “acting reasonably under the circumstances, could be misled.” Becerra v. Dr

                                   2   Pepper/Seven Up, Inc., 945 F.3d 1225, 1228–29 (9th Cir. 2019).

                                   3        This order disagrees with Facebook’s characterization that our interpretation transmutes

                                   4   its statement into one that subjects it to liability unless its platform is 100% secure against fake

                                   5   accounts. As plaintiff’s counsel conceded during our hearing, plaintiff’s claim is not that

                                   6   Facebook has a duty to rid its system of any and all fake accounts; rather, its claim is that once

                                   7   it does stumble upon fake accounts, Facebook then must perform an audit to refund advertisers

                                   8   for any invalid clicks committed by such accounts; and that not doing so runs afoul of its

                                   9   statements, constituting an unfair business practice.

                                  10        Facebook next argues that just because an account was fake in 2018 when plaintiff

                                  11   performed its survey, it doesn’t also follow that that account was also fake in 2017, for

                                  12   example, when it clicked or engaged with plaintiff’s ads. This is an issue bound up in the issue
Northern District of California
 United States District Court




                                  13   of how far reaching the manual review should be. For now, it is sufficient that plaintiff alleges,

                                  14   in granular detail, why some of the accounts that Facebook charged it for interactions with

                                  15   were fake; and that Facebook has failed to refund it the amounts it paid for those interactions

                                  16   even after Facebook allegedly removed eight of the responsible accounts for being fake.

                                  17         Moreover, the proposed complaint also cites to various publications which suggest that

                                  18   fake accounts on Facebook are rather ubiquitous. For perspective, the Washington Post

                                  19   reported that Facebook deleted three billion fake user accounts in a mere six-month period

                                  20   alone (Prop. Compl. ¶ 95). According to Facebook’s own public disclosures, approximately

                                  21   five percent of its monthly active-user-pool comprise of fake accounts. Thus, though

                                  22   Facebook ostensibly catches the vast majority of fake accounts before they enter its monthly

                                  23   pool, given Facebook’s over two billion users, at least one hundred million fake accounts are

                                  24   active, roaming its platform at any given time — and presumably some are making clicks.

                                  25   Taken together, plaintiff has plausibly alleged that Facebook charged it for invalid clicks, some

                                  26   of which Facebook determined were invalid and failed to initiate refunds for, and some of

                                  27   which Facebook willfully blinded itself to by not performing an audit.

                                  28
                                                                                       11
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 12 of 15




                                   1        Any shortcoming in pleading with particularity the precise scope of invalid clicks

                                   2   Facebook allegedly charged plaintiff for must be excused at this stage because only Facebook

                                   3   has access to that data. See Rubenstein v. Neiman Marcus Grp. LLC, 687 F. App’x 564, 568

                                   4   (9th Cir. 2017).

                                   5                C.        WHETHER FACEBOOK’S OTHER STATEMENT ARE FALSE
                                                              AND/OR MISLEADING.
                                   6
                                            Facebook contends that the proposed complaint has not sufficiently pled falsity as to the
                                   7
                                       remaining Facebook representations quoted therein. This order agrees in part and disagrees in
                                   8
                                       part, as now explained.
                                   9
                                            As to the following Facebook statements, plaintiff has failed to show how and why they
                                  10
                                       are false and/or deceptive, or even actionable non-puffery:
                                  11
                                                          •   “Connect with people. Ads help you reach the right
                                  12                          people.”
Northern District of California
 United States District Court




                                  13                      •   “Facebook can help you reach all the people who matter
                                                              most to your business.”
                                  14
                                                          •   “Facebook ads are optimized to help you get more people
                                  15                          to visit your website or increase conversion.”
                                  16                      •   “Your business is for your customers. Built relationships
                                                              with them, reach new people and drive sales using
                                  17                          Facebook.”
                                  18                      •   “Drive people to your website with one click from the most
                                                              engaging place on Facebook.”
                                  19
                                                          •   “Find new customers. Boost sales. Facebook can help you
                                  20                          meet your business goals.”
                                  21                      •   “Meet the people who will love your business.”
                                  22         To begin, many of these statements — e.g., “people who will matter most to your

                                  23   business” — are puffery because they are difficult to measure concretely.

                                  24        Furthermore, as the proposed complaint itself concedes, plaintiff’s ads weren’t just

                                  25   delivered to fake accounts and it wasn’t just charged for invalid clicks. That is, Facebook also

                                  26   charged for ads displayed to ‘new’ and ‘interested’ customers (Prop. Compl. ¶ 45). To the

                                  27   extent that fake accounts also viewed plaintiff’s ads, a reasonable consumer would understand

                                  28   that not all users on Facebook would adhere to Facebook’s authenticity policy or would be
                                                                                       12
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 13 of 15




                                   1   interested in its ads. See Twitter, 2020 WL 4465966, at *3 (“A reasonable advertiser would

                                   2   understand that achieving its goals might require some interaction with Twitter users who use

                                   3   the platform to disseminate spam, violate Twitter’s terms of service, or otherwise qualify as

                                   4   ‘fake’ despite being human.”).

                                   5         Plaintiff’s reliance on its allegation that only “people using their ‘real identities’ represent

                                   6   potential customers” to argue that the remaining Facebook representations it quotes in the

                                   7   proposed complaint are also false and misleading do not carry the day for it (see Prop. Compl.

                                   8   ¶ 10). Presumably, there are real Facebook users who, although they do not use their true and

                                   9   full names, otherwise have provided accurate information concerning their age, gender, and

                                  10   location, among other things. Though, presumably, such an account would violate Facebook’s

                                  11   terms of service and be considered fake, it cannot be said that such an account is categorically

                                  12   unable to be interested in plaintiff’s ads. Indeed, as plaintiff argues, it is selecting its targeted
Northern District of California
 United States District Court




                                  13   demographic based on information like age and location, not a person’s name. Thus, plaintiff

                                  14   has failed to allege with the requisite particularity required by Rule 9(b) how and why the

                                  15   above representations are false or misleading.

                                  16         For reasons already discussed, however, this order finds that plaintiff has made a

                                  17   sufficient showing as to why the following statements are false and/or misleading:

                                  18                     •   “On Facebook, you’ll only pay to reach the right people
                                                             who’ll love your business.”
                                  19
                                                         •   “Facebook is a community where everyone uses the name
                                  20                         they go by in everyday life. This makes it so that you
                                                             always know who you’re connecting with.”
                                  21

                                  22         Accordingly, when plaintiff files its second amended complaint, it should omit the

                                  23   statements this order has found nonactionable.

                                  24         2.      ECONOMIC INJURY.
                                  25         Lastly, Facebook argues that plaintiff has not sufficiently alleged economic injury

                                  26   sufficient to have standing to sue under Section 17200. This order disagrees.

                                  27

                                  28
                                                                                         13
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 14 of 15




                                   1         To establish standing under Section 17200, a plaintiff must demonstrate that he “suffered

                                   2   injury in fact and [] lost money or property as a result of the unfair competition.” Cal. Bus. &

                                   3   Prof. Code § 17204.

                                   4         The proposed complaint here alleges just that. Specifically, it alleges that plaintiff did

                                   5   not bargain for invalid clicks generated through prohibited means — such as fake accounts —

                                   6   but for “clicks generated through accounts of authentic users — people using their ‘real

                                   7   identities’ — as people using their ‘real identities’ represent potential customers” (Prop.

                                   8   Compl. ¶ 10). As a result of Facebook’s allegedly deceptive conduct, plaintiff alleges that it

                                   9   “paid for ads for which it would not have agreed to pay anything at all had it known the truth

                                  10   about Facebook’s misconduct” (id. at ¶ 112). These allegations are sufficient to plead

                                  11   economic injury.

                                  12         Again, Facebook’s specific arguments attacking whether or not plaintiff has plausibly
Northern District of California
 United States District Court




                                  13   alleged economic injury spring from arguments already refuted above. Namely, that the

                                  14   disclaimer in the self-serve ad terms squarely placed the risk and cost of invalid clicks on the

                                  15   plaintiff, and that Facebook never promised “to conduct an ‘audit’ of removed accounts to

                                  16   assess whether past clicks from those accounts may have been fraudulent or invalid” (Opp. 11).

                                  17   Facebook contends, therefore, that “[p]laintiff cannot premise its alleged UCL injury ‘on the

                                  18   loss of a . . . benefit that was not part of the bargain to begin with.’ ” (ibid.) (quoting Birdsong

                                  19   v. Apple, Inc., 590 F.3d 955, 961 (9th Cir. 2009). As already discussed, however, Facebook’s

                                  20   disclaimer is ambiguous and a reasonable advertiser could still be misled into believing that

                                  21   Facebook’s Business Help Center statement promised an audit as part of the bargain, at least if

                                  22   plaintiff’s allegations are accepted as true. Birdsong is thus inapposite.

                                  23         In short, the plaintiffs in Birdsong alleged that Apple iPod’s inherent risk of hearing loss

                                  24   deprived them of the full benefit of their bargain because they couldn’t safely listen to music.

                                  25   Our court of appeals held that the loss of safety benefit was never part of the bargain to begin

                                  26   with because the plaintiffs had not alleged that Apple made “any representations that iPod

                                  27   users could safely listen to music at high volumes for extended periods of time.” Id. at 961.

                                  28   Here, by contrast, Facebook made explicit representations that not charging advertisers “for
                                                                                        14
                                       Case 3:20-cv-00170-WHA Document 104 Filed 11/11/20 Page 15 of 15




                                   1   clicks that are determined to be invalid,” which included clicks made by fake accounts, was

                                   2   part of the bargain.

                                   3                                          CONCLUSION

                                   4         To the foregoing extent, plaintiff’s motion for leave to amend to file its second amended

                                   5   complaint is GRANTED. Within SEVEN DAYS of this order, plaintiff shall file its second

                                   6   amended complaint, making no changes other than omitting the statements this order has found

                                   7   nonactionable. Facebook must answer within FOURTEEN DAYS of that. No further Rule 12

                                   8   motions, please.

                                   9        IT IS SO ORDERED.

                                  10

                                  11   Dated: November 11, 2020.

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                             WILLIAM ALSUP
                                  14                                                         UNITED STATES DISTRICT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     15
